NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT BURKLEY,                                 No. 20-55205

                Petitioner-Appellant,           D.C. No. 2:13-cv-00424-VAP-RNB

 v.

FRANCISCO JACQUEZ, Warden,                      MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      California state prisoner Albert Burkley appeals pro se from the district

court’s order declaring him a vexatious litigant and requiring pre-filing review.

We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      The magistrate judge recommended that Burkley be barred from “filing any



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
additional petitions, complaints, motions, or claims challenging the 1997 criminal

convictions and sentence.” The district judge’s order, however, is not limited to

actions challenging Burkley’s 1997 conviction and sentence; rather, it applies,

without qualification, to “any complaint, petition for writ of habeas corpus, or

motion for rehearing or relief from judgment in the United States District Court for

the Central District of California.” District courts must tailor a vexatious litigant

order “narrowly so as to closely fit the specific vice encountered.” Ringgold-

Lockhart v. County of L.A., 761 F.3d 1057, 1062 (9th Cir. 2014) (internal quotation

marks omitted). Because the district judge did not explain why it imposed a

broader restriction than the one recommended by the magistrate judge, we vacate

the vexatious litigant order and pre-filing restriction, and remand for the district

court to more narrowly tailor the order or explain why the broader order is

justified.

       We do not address Burkley’s claims that his sentence was improperly

enhanced with an unconstitutional prior conviction and that he received ineffective

assistance of counsel because they are outside the scope of this appeal.

       VACATED and REMANDED.




                                           2                                    20-55205